PER CURIAM.
The petition for rehearing in-this cause having been considered, and it being made to appear to the satisfaction of the court that appellant has now served eight years of the sentence imposed upon him, less allowance for good behavior,) the order of this court heretofore entered is hereby amended to read as follows:
The order of the District Court is modified, so that it shall direct the warden of the penitentiary at Leavenworth to release appellant within 30 days after receipt of a copy of the order, and that the warden shall give 15 days’ written notice to the United States attorney for the Southern district of Iowa of the exact date and time when such release will be made; the release to be without prejudice to the United States taking such steps as it may lawfully take in the premises.